  Case 2:20-cr-00182-DBB Document 10 Filed 06/08/20 PageID.16 Page 1 of 6




 JOHN W. HUBER, United States Attorney (#7226)
 J. DREW YEATES, Assistant United States Attorney (#9811)
 MICHAEL J. THORPE, Assistant United States Attorney (#11992)
 BRYAN N. REEVES, Assistant United States Attorney (#DC 994799)
 Office of the United States Attorney
 111 South Main Street, Suite 1800
 Salt Lake City, Utah 84111-2176
 Telephone: (801)524-5682
________________________________________________________________________

                     IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                     UNITED STATES’ MOTION
                                               SEEKING DETENTION
               Plaintiff,

 v.

 LATROI DEVON NEWBINS,                         Case No. 2:20-mj-415-DBP

               Defendant.




       The United States hereby moves for detention. Part I addresses the statutory factors

under 18 U.S.C. § 3142. Part II addresses the nature and circumstances of the offense

charged and weight of evidence pursuant to 18 U.S.C. § 3142(g).

PART I – Statutory Application.

☒ Pursuant to 18 U.S.C. § 3142(f)(1) because defendant is charged with:
       ☒ (a) a crime of violence (see 18 U.S.C. § 3156(a)(4)), a violation of 18 U.S.C. §
         1591 (sex trafficking of children), or an offense under § 2332b(g)(5)(B) (terrorism
         crime) for which a maximum term of imprisonment of 10 years or more is
         prescribed; or
       ☐ (b) an offense for which the maximum sentence is life imprisonment or death; or
       ☐ (c) an offense for which a maximum term of imprisonment of 10 years or more is
         prescribed in the Controlled Substances Act (21 U.S.C. §§ 801-904), the
  Case 2:20-cr-00182-DBB Document 10 Filed 06/08/20 PageID.17 Page 2 of 6




          Controlled Substances Import and Export Act (21 U.S.C. §§ 951-971), or Chapter
          705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
       ☐ (d) any felony if the defendant has been convicted of two or more offenses
         described in (a) through (c) above, or two or more State or local offenses that
         would have been offenses described in (a) through (c) above if a circumstance
         giving rise to Federal jurisdiction had existed, or a combination of such offenses;
         or
       ☐ (e) any felony that is not otherwise a crime of violence but involves: (i) a minor
         victim; (ii) the possession or use of a firearm or destructive device (as defined in
         18 U.S.C. § 921); (iii) any other dangerous weapon; or (iv) a failure to register
         under 18 U.S.C. § 2250;

                OR

☐ Pursuant to 18 U.S.C. § 3142(f)(2) because the case involves:

       ☒ (A) a serious risk the defendant will flee; or
       ☐ (B) a serious risk the defendant will obstruct or attempt to obstruct justice, or
         threaten, injure, intimidate, attempt to threaten, injure or intimidate a prospective
         witness or juror.

                                     Procedure

        The defendant may seek a continuance of the detention hearing of up to five days, and
the United States may seek a continuance of up to three days. 18 U.S.C. § 3142(f). During
any such continuance, the defendant shall be detained. Id. The rules concerning the
admissibility of evidence do not apply at the detention hearing. Id. The United States has
the burden of persuasion by clear and convincing evidence that no condition or combination
of conditions of release will reasonably the safety of any other person and the community or
by a preponderance of evidence that no condition or combination of conditions of release
will reasonably assure the defendant’s appearance as required. Id.; United States v. Cisneros,
328 F.3d 610, 616 (10th Cir. 2003).

                                  Rebuttable Presumption
☐ A rebuttable presumption applies and the defendant bears the burden to produce some
  credible evidence to rebut this presumption. The United States acknowledges that it
  retains the burden of persuasion. The statutory presumption applies:
       ☐ Pursuant to 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
        presumption that no condition or combination of conditions will reasonably assure
        the safety of any other person and the community because:
             (A) the defendant has previously been convicted of a Federal offense that is
                 described in 18 U.S.C. § 3142(f)(1), or of a State or local offense that


                                               2
  Case 2:20-cr-00182-DBB Document 10 Filed 06/08/20 PageID.18 Page 3 of 6




                 would have been such an offense if a circumstance giving rise to Federal
                 jurisdiction had existed; and
             (B) the defendant committed that offense while on release pending trial for a
                 Federal, State, or local offense; and
             (C) a period of not more than five years has elapsed since the date of
                 conviction, or the release of the defendant from imprisonment, for that,
                 whichever is later.
       ☐ Pursuant to 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
         rebuttable presumption that no condition or combination of conditions will
         reasonably assure the appearance of the defendant as required and the safety of the
         community because there is probable cause to believe that the defendant
         committed one or more of the following offenses:
          ☐ (A) an offense for which a maximum term of imprisonment of 10 years or
              more is prescribed in the Controlled Substances Act (21 U.S.C. §§ 801-904),
              the Controlled Substances Import and Export Act (21 U.S.C. §§ 951-971), or
              Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
          ☐ (B) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
           ☐ (C) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum
             term of imprisonment of 10 or more is prescribed;
           ☐ (D) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-
             1597) for which a maximum term of imprisonment of 20 years or more is
             prescribed; or
           ☐ (E) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591,
             2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2),
             2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260,
             2421, 2422, 2423, or 2425.

                                 Factors to Be Considered

       The United States may present arguments, proffer evidence, or provide testimony at
the scheduled detention hearing supporting the detention of the defendant including, but not
limited to:
☒ The nature and circumstances of the offense charged, including whether the offense is a
   crime of violence, a violation of section 1591, a Federal crime of terrorism, or involves a
   minor victim or a controlled substance, firearm or destructive device. (18 U.S.C. §
   3142(g)(1)). See Part II below.
☒ The weight of evidence against the defendant. (18 U.S.C. § 3142(g)(2)). See Part II
below.
☒ The history and characteristics of the defendant including the defendant’s character,


                                               3
  Case 2:20-cr-00182-DBB Document 10 Filed 06/08/20 PageID.19 Page 4 of 6




   physical and mental condition, family ties, employment, financial resources, length of
   residence in the community, community ties, past conduct, history relating to drug or
   alcohol abuse, criminal history and record concerning court proceedings. (18 U.S.C. §
   3142(g)(3)(A)).
☐ Whether, at time of the current offense or arrest, the defendant was on probation, parole,
  or other release pending trial, sentencing, appeal, or completion of sentence for an
  offense under Federal, State, or local law. (18 U.S.C. § 3142(g)(3)(B)).
☐ The nature and seriousness of danger to any person or to the community that would be
  posed by the defendant’s release. (18 U.S.C. § 3142(g)(4)).
☐ The defendant’s lack of legal status in the United States. The defendant’s legal status is:
☐ How the defendant would be subject to removal or deportation after serving a period of
  incarceration.
☐ The defendant’s significant family or other ties outside of the United States.
☐ The defendant’s use of aliases or false documents.
☐ The defendant’s prior attempts to evade law enforcement.
☐ How the defendant’s proposed residence, employment, or proposed treatment programs
  have not been verified.
☒ The defendant’s prior failures to appear for court proceedings.
☐ Other reasons including:

                                     Victim Notification

☒ The United States has notified any identified victim, or attempted to do so, pursuant to 18
  U.S.C. § 3771.

       The position of the victim(s) on the detention of the defendant is: The Salt Lake City
Police Department recommends Patton be detained pending trial.

       ☐ The victim(s) in this matter seek(s) a no contact order.

☐ This matter does not involve a victim requiring notification.

       The United States reserves the right to raise additional arguments or file additional
pleadings in support of detention that may not have been included in this preliminary
pleading.

PART II – Nature and Circumstances of the Offense and Weight of Evidence

       The defendant committed an intentional arson of an overturned police patrol car on a

major city thoroughfare. His dangerous and criminal behavior endangered protestors, rioters,

                                               4
     Case 2:20-cr-00182-DBB Document 10 Filed 06/08/20 PageID.20 Page 5 of 6




and first responders alike. By its very nature, arson involves a grave threat to life and

property. The facts of the offense weigh in favor of detention.

        The weight of the evidence also supports the defendant’s continued detention. More

specifically, video footage of the May 30, 2010 riot in downtown Salt Lake City depicts the

defendant carrying an apparently rolled up banner as he approaches small flames burning the

patrol car and he tosses the banner onto the flames. See the photographs below:




//

//

//



                                                5
  Case 2:20-cr-00182-DBB Document 10 Filed 06/08/20 PageID.21 Page 6 of 6




As a result of defendant’s conduct, the combustible material he threw onto the fire ignited,

the fire intensified, and the patrol car was completely destroyed.

       Respectfully submitted this 8th day of June, 2020,

                                            JOHN W. HUBER
                                            United States Attorney

                                            /s/ J. Drew Yeates
                                            J. DREW YEATES
                                            Assistant United States Attorney


                                               6
